ORFINGER, Chief Judge.
The trial court permitted stacking of uninsured motorist coverages under two policies, one issued to Thomas C. Taylor and Sonia S. Taylor, and the other issued to Thomas Taylor. State Farm appeals. We reverse.
To permit stacking of these policies would in this instance be a violation of section 627.4132, Florida Statutes (1979), which prohibits stacking of insurance policies involving the same named insured. See South Carolina Insurance Company v. Kokay, 398 So.2d 1355 (Fla.1981). Although we have been urged not to follow it, we agree that the opinion in Lowry v. State Farm Mutual Automobile Insurance Company, 421 So.2d 668 (Fla. 3d DCA 1982) correctly interprets the law under facts similar to these.
The final judgment is reversed with directions to enter judgment for appellant.
REVERSED.
COBB and COWART, JJ., concur.